Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4596235 to Bougard (Bougard).
Regarding claim 8, Bougard teaches a substantially-cylindrical outer tank (1, Figure 1) with an upper end including an entrance port (4, Figure 1) and at least one exhaust port disposed thereon (29, Figure 1); a substantially-cylindrical shroud extending downwardly from an inner surface of the upper end of the tank (5, Figure 1); an inner spray ring that is disposed within the shroud about a longitudinal center axis of the outer tank (6, Figures 1 and 1a); and an outer spray ring that is disposed between a side wall of the outer tank and the shroud (19, Figure 1).
Regarding claim 9, Bougard teaches a drain assembly in fluid communication with a bottom end of the outer tank (8, Figure 1 or 46, Figure 3).
Regarding claim 12, Bougard teaches further comprising a first set of nozzles disposed on the inner spray ring (7, Figure 1a).
Regarding claim 13, Bougard teaches wherein each nozzle of the first set of nozzles has a spray axis that defines one of an obtuse and an acute angle with respect to the longitudinal center axis of the outer tank (Col. 3 lines 38-43).
Regarding claims 14 and 15, Bougard teaches further comprising a second sent of nozzles disposed on the outer spray ring, each nozzle of the second set of nozzles having a spray axis that is parallel to the longitudinal center axis of the outer tank (shown in Figure 1 that nozzles from 19 have an axis that is parallel to the longitudinal center axis of the outer tank because there is a spray that extends parallel to the longitudinal center axis of the outer tank).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougard in view of U.S. Patent 5924391 to Baker et al. (Baker).
Regarding claim 1, Bougard teaches a substantially-cylindrical outer tank (1, Figure 1) with an upper end including an entrance port (4, Figure 1) and an exhaust ports disposed thereon (29, Figure 1); a substantially-cylindrical shroud extending downwardly from an inner surface of the upper end of the tank (5 extending upward, Figure 1), wherein the shroud is concentric to the entrance port and a longitudinal center axis of the outer tank (Figure 1 shows the orientation); an annular inner spray ring that is both disposed within and concentric to the shroud about the longitudinal center axis (6, Figures 1 and 1a); and an annular outer spray ring that is disposed between a side wall of the outer tank and the shroud, the annular outer ring being concentric to the shroud about the longitudinal center axis (19, Figure 1).
Bougard is silent on a second exhaust port. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second exhaust port, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Bougard is silent on wherein the entrance port is concentric to the longitudinal center axis of the outer tank.
Baker teaches wherein the entrance port is concentric to the longitudinal center axis of the outer tank (91, shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bougard with the teachings of Baker to provide wherein the entrance port is concentric to the longitudinal center axis of the outer tank. Doing so would be a simple repositioning of the inlet so that desired piping connections could be made dependent on the room for a vertical or horizontal outlet.
Regarding claim 2, Bougard teaches a drain assembly in fluid communication with a bottom end of the outer tank (8, Figure 1 or 46, Figure 3).
Regarding claim 5, Bougard teaches further comprising a first set of nozzles disposed on the inner spray ring (7, Figure 1a).
Regarding claim 6, Bougard teaches wherein each nozzle of the first set of nozzles has a spray axis that defines one of an obtuse and an acute angle with respect to the longitudinal center axis of the outer tank (Col. 3 lines 38-43).
Regarding claim 7, Bougard teaches further comprising a second sent of nozzles disposed on the outer spray ring, each nozzle of the second set of nozzles having a spray axis that is parallel to the longitudinal center axis of the outer tank (shown in Figure 1 that nozzles from 19 have an axis that is parallel to the longitudinal center axis of the outer tank because there is a spray that extends parallel to the longitudinal center axis of the outer tank).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougard in view of Baker and JP3131815 (815).
Regarding claim 3, Bougard is silent on a manway extending radially-outwardly from the side wall of the outer tank.
815 teaches a manway extending radially-outwardly from the side wall of the outer tank (21, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bougard with the teachings of 815 to provide a manway extending radially-outwardly from the side wall of the outer tank. Doing so would allow access to the tank for repairs and maintenance.
Regarding claim 4, Bougard is silent on ports extending radially-outwardly from the side wall of the outer tank for receiving instrumentation.
815 teaches a port extending radially-outwardly from the side wall of the outer tank for receiving instrumentation (port accommodating 25, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bougard with the teachings of 815 to provide a 
With regards to the at least second port, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second exhaust port, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bougard in view of Baker and JP3131815 (815).
Regarding claim 10, Bougard is silent on a manway extending radially-outwardly from the side wall of the outer tank.
815 teaches a manway extending radially-outwardly from the side wall of the outer tank (21, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bougard with the teachings of 815 to provide a manway extending radially-outwardly from the side wall of the outer tank. Doing so would allow access to the tank for repairs and maintenance.
Regarding claim 11, Bougard is silent on ports extending radially-outwardly from the side wall of the outer tank for receiving instrumentation.
815 teaches a port extending radially-outwardly from the side wall of the outer tank for receiving instrumentation (port accommodating 25, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Bougard with the teachings of 815 to provide a port extending radially-outwardly from the side wall of the outer tank for receiving instrumentation. Doing so would allow monitoring of the process conditions of the device and replacement of the sensors/detectors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        8/16/21